THE UN|TED STATES DlSTRICT COURT
FOR THE SOUTHERN DlSTRlCT OF OH|O
WESTERN D|VlSlON ClNClNNATl

JAMES W.D. W|LL|A|\/|S, |V,

Plaintiff,

CaSe N0.1:18-CV-00518-l\/|RB
VS.

Judge Michael R Barrett
WALN|ART’S, PRES|DENT, et al.,

Defendants.

ORDER

This matter is before the Court on Magistrate Judge Bowman’s September 21,
2018 Report and Recommendation (“Report”) (Doc. 18) and Plaintiff’s objections to the
same. (Docs. 21, 24).

The magistrate judge recommends that the petition for removal of a state court
action (Doc. 1) be granted; that the Plaintiff’s federal claim be dismissed With prejudice
for failure to state a claim pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii); that Plaintiff’s state
law claims be remanded to the Hamilton County Court of Common Pleas; and that the
parties’ motions (Docs. 3, 5, 10-15) be denied without prejudice. (Doc. 18, PagelD
122)

l. BACKGROUND

The magistrate judge summarized Plaintiff’s factual allegations, Which are

repeated here only to the extent necessary to address Plaintiff’s objections. On July 27,

2018, Plaintiff filed a complaint asserting claims of Wrongful or lllegal Detainment,

Negligence, Slander, and Defamation of Character against various Wa|-l\/lart

employees. (Doc. 2). Plaintiff further asserted that Defendants are liable for Cruel and
Unusual Punishment. (Docs. 2, 18).

The Complaint stems from Plaintiff’s trip to a Cincinnati Wal-l\/lart with his two
grandchildren, who allegedly pulled price tags off of some merchandise (Docs. 2, 18).
Plaintiff alleges that he placed all merchandise on the counter after informing the
cashierthat his grandchildren ripped off the tags, then paid forthe items. (Doc. 2,
PagelD 25). Plaintiff contends that, after paying, he took the items that were bagged by
the cashier. (Doc. 2, PagelD 25).

After completing the transaction, Plaintiff claims that he and his grandchildren
were stopped by store security and accused of shoplifting. (Doc. 2, PagelD 26).
According to Plaintiff, he and his grandchildren were then placed in a room until police
reviewed cameras, “cleared” them, and allowed Plaintiff to pay forthe shoes that
Plaintiff believed were included and paid for in the previous transaction. (Doc. 2,
PagelD 26).

||. STANDARD OF REVlEW

This Court shall consider objections to a magistrate judge's order on a
nondispositive matter and “shall modify or set aside any portion of the magistrate
judge's order found to be clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a).
When objections to a magistrate judge's report and recommendation are received on a
dispositive matter, the assigned district judge “must determine de novo any part of the
magistrate judge's disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3). After review, the district judge “may accept, reject, or modify the

recommended decision; receive further evidence; or return the matter to the magistrate

judge with instructions.” /d.; see also 28 U.S.C. § 636(b)(1).

|||. ANALYSIS

The magistrate judge concluded that Plaintiff’s sole federal claim of Cruel and
Unusual Punishment fails, because a cause of action for a constitutional violation may
only be asserted against individuals acting under color of state law. Because all
Defendants were private actors, the magistrate judge recommended that the
constitutional claim be dismissed with prejudice, and that the remainder of the claims be
remanded to state court.

Plaintiff agrees with the legal reasoning of the Report and supports its adoption
(Docs. 21, 24), but disagrees with Defendants’ characterization of the underlying facts.
(Doc. 24, PagelD 148-149). However, the factual disputesjesult in a distinction without
a difference. The magistrate judge did not accept or endorse Defendants’ factual
representations. Absent an objection to the legal analysis of the Report, this Court finds
no reason to reject the recommendation of the magistrate judge. Furthermore, based
on an independent review of the papers, this Court must reach the same conclusion as
the magistrate judge: a cause of action for a constitutional violation may only be
asserted against a person acting under color of state law. 42 U.S.C. § 1983. The
magistrate judge correctly concluded that the Defendants were private actors, so the
federal claim fails.

Therefore, the Court agrees with the magistrate judge’s recommendation to

remand the state law claims of Wrongful or lllegal Detainment, Negligence, Slander,

and Defamation of Character to the Hamilton County Court of Common Pleas upon
dismissal/of the single federal claim. 28 U.S.C. § 1367(c).

|V. CONCLUS|ON

Therefore, the Court ADOPTS the magistrate judge’s report and

recommendation While the Petition (Doc. 1) for removal is GRANTED, Plaintiff’s sole
federal claim is DlSMlSSED W|TH PREJUD|CE. Plaintiff’s state law claims are
REMANDED to the Hamilton County Court of Common Pleas. The motions pending on
the docket (Docs. 3,5, 10-15) are DEN|ED W|THOUT PREJUD|CE to the parties

reasserting them, if appropriate, in state court.

lT lS SO ORDERED. ll j y
y ?45:'&`/1{` /C/ r, ?/
/f*`" f ~ ¢/§</¢/c Y

Hon. l\/lichael R. Barrett
United States District Judge

 

 

